In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-951V
                                      Filed: April 14, 2017
                                         UNPUBLISHED

****************************
HELGA MATTHEWS,                         *
                                        *
                    Petitioner,         *      Joint Stipulation on Damages;
v.                                      *      Influenza (“Flu”) Vaccination;
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Stephen I. Leshner, Stephen I. Leshner, P.C., Phoenix, Arizona, for petitioner.
Collen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On August 5, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her September 30, 2015 influenza (“flu”)
vaccination. Stipulation, filed January 31, 2017, at ¶¶ 2, 4. Petition at 1. Petitioner
further alleges that she received her vaccination in the United States, and that she
suffered the sequela of her injury for more than six months. Stipulation at ¶¶ 3-4.
Petitioner additionally represents that there has been no previous award received, or
settlement of a civil action for damages on her behalf as a result of her injury.
Stipulation at ¶ 5. “Respondent denies that the flu vaccine caused petitioner’s alleged
SIRVA or any other injury and further denies that her current disabilities are a sequela
of a vaccine-related injury.” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on April 12, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $95,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2